DETAILED ACTION
	The receipt is acknowledged of applicants’ election filed 01/25/2022; IDS filed 01/26/2022; and IDS filed 03/26/2020.

	Claims 1-15, 18, 31-32, and 44 previously presented. Claims 1-15, and 18 have been canceled, and claims 59-67 have been added. 

Claims 31, 32, 44 and 59-67 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention of Group III, claims 31-32 and 59-67 in the reply filed on 01/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 31, 32, 60-67 are rejected under 35 U.S.C. 103 as being unpatentable over Surber et al. (US 2015/0044288) as evidenced by the article by Kawashima et al. (Effect of surface morphology of carrier lactose on dry powder inhalation property of pranlukast hydrate), in view of Rimkus et al. (US 8,586,091), all references are currently cited on PTO 892, and copy of non-patent reference is provided.

Applicant Claims 
Claim 31 is directed to 31 a composition, comprising particles including at least 95% by weight of an indolinone, or a pharmaceutically acceptable salt thereof, wherein the particles have a specific surface area (SSA) of at least 9 m2/g.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Surber teaches aerosol for administering composition comprising particles comprising active agent to the lung. Active agent includes tyrosine kinase inhibitors, e.g. nintedanib. The active agent administered in aqueous carrier solution or as dry powder by aerosol for inhalation. The particles have mass median aerodynamic diameter (MMAD) of 0.1 to 5 µm. Particles having MMAD more than 5.0 µm generally do not 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Surber teaches increasing the surface roughness shows favorable inhalation properties in delivering tyrosine kinase inhibitors by inhalation, and teaches increase in surface roughness will increases specific surface area of the particles, as evidenced by Kawashima, Surber however does not explicitly specific surface area as claimed by claim 31.
	Rimkus teaches pharmaceutical composition to deliver tyrosine kinase inhibitors. Advantageous properties with respect to solubility, homogeneity, stability, flowability, and fast dissolution at high drug load are achieved if the active pharmaceutical ingredient used in the pharmaceutical composition has a mean particle size of 1 to 30 µm, preferably 1 to 20 µm, more preferably 1 to 15 µm. The active pharmaceutical ingredient has a specific surface area of 5 to 10 m2/g (abstract; col.2, lines 59-66).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a composition comprising particles comprising tyrosine kinase inhibitor, e.g. nintedanib, having up to 100% of the drug in the particles and have increased surface roughness and increased specific surface area as taught by Surber, evidenced by Kawashima, and use particles having specific surface area of 5 to 10 m2/g as taught by Rimkus. One would have been motivated to do so because Rimkus teaches suitability of this specific surface area to deliver tyrosine kinase inhibitor with the advantage of achieving better solubility, homogeneity, stability, flowability and fast dissolution at high drug loading. One would reasonably expect formulating composition comprising particle comprising the tyrosine kinase inhibitor nintedanib having specific surface area of 5 to 10 m2/g that has good solubility, homogeneity, stability, flowability and increased dissolution at high drug loading.
Regarding the amount of the drug of at least 95% and 98% as claimed by claims 31 and 61, respectively, Surber teaches up to 100% that embrace the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the specific surface area of at least 9 m2/g and 9-20.14 m2/g as claimed by claims 31 and 66, respectively, Rimkus teaches 5-10 m2/g that overlap with the claimed values. In the case where the claimed ranges "overlap or lie inside ranges See MPEP 2144.05 [R-5].
Regarding nintedanib claimed by claim 32, it is taught by Surber.
Regarding aqueous carrier claimed by claim 60, this is taught by Surber.
Regarding the elements excluded from the composition by claim 62, Surber does not teach these ingredients in the inhalable composition.
Regarding dry powder for inhalation as claimed by claim 63, Surber teaches dry powder for inhalation.
	 Regarding the specific surface areas claimed by claims 64 and 65 of 11.05 m2/g and 12.545 m2/g, respectively, Rimkus teaches up to 10 m2/g, and one having ordinary skill in the art would have increased the specific surface area in the light of the teaching of Surber, evidenced by Kawashima, that increase surface roughness increases the specific surface area and inhalation properties. One having ordinary skill in the art would have determined the desired specific surface area based on the desired inhalational delivery dose and profile.
Regarding claim 67 that the particles are aerosolized and aerosol
droplets of the particles have a MMAD of between about 0.5 um to about 6 µm diameter, Surber teaches aerosol particles having MMAD of 0.5-5 µm that falls within the claimed diameter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the .

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Surber evidenced by Kawashima and in view of Rimkus as applied to claims 31, 32, 60-67 above, and further in view of Gerhart et al. (US 2018/0193259, currently cited on PTO 892).

Applicant Claims 
Claim 59 recites that nintedanib comprises nintedanib esylate. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Surber evidenced by Kawashima and combined with Rimkus are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Surber teaches nintedanib, the reference does not explicitly teach nintedanib esylate claimed by claim 59.
	Gerhart teaches pharmaceutical composition for inhalation using aerosol comprising nintedanib esylate that is useful to treat chronic cough associated with lung 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide formulation comprising particles comprising nintedanib as taught by Surber evidenced by Kawashima and combined with Rimkus, and use nintedanib esylate taught by Gerhart. One would have been motivated to do so because Gerhart teaches nintedanib esylate is useful for treating chronic cough associated with pulmonary fibrosis in an inhalable formulation.           
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./